SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1361
CA 15-00458
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND DEJOSEPH, JJ.


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
PLAINTIFF-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

CHRISTINA BUSSONE, DEFENDANT-APPELLANT,
ET AL., DEFENDANTS.


SUSAN J. CIVIC, SARATOGA SPRINGS, FOR DEFENDANT-APPELLANT.

FEIN, SUCH & CRANE, LLP, ROCHESTER, D.J. & J.A. CIRANDO, ESQS.,
SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an amended order of the Supreme Court, Onondaga
County (Anthony J. Paris, J.), entered November 17, 2014. The amended
order, among other things, granted plaintiff’s motion for summary
judgment.

     It is hereby ORDERED that the amended order so appealed from is
unanimously affirmed without costs.

     Memorandum: Plaintiff commenced this residential foreclosure
action after Christina Bussone (defendant) defaulted on her mortgage
payments. Defendant contends that Supreme Court erred in failing to
acknowledge her opposing affidavit in its order granting plaintiff’s
motion for summary judgment. We conclude that defendant’s contention
is moot inasmuch as the court’s amended order corrected the error and
superseded the original order (see generally Gorfinkel v First Natl.
Bank in Yonkers, 19 AD2d 903, 904, affd 15 NY2d 711). Although this
appeal is from the original order, we deem it as taken from the
amended order (see generally CPLR 5520 [c]; Matter of Dante P., 81
AD3d 1267, 1267). We reject defendant’s further contention that
plaintiff lacked standing to commence the foreclosure action, and thus
that the court erred in granting the motion. We conclude that
plaintiff “met [its] initial burden of establishing [its] prima facie
entitlement to judgment as a matter of law by submitting the mortgage
[issued by defendant to plaintiff], the underlying note, and evidence
of a default” (Lawler v KST Holdings Corp., 115 AD3d 1196, 1198, lv
dismissed 24 NY3d 989 [internal quotation marks omitted]; see Ekelmann
Group, LLC v Stuart [appeal No. 2], 108 AD3d 1098, 1099). “The burden
[thus] shift[ed] to the defendant to demonstrate ‘the existence of a
triable issue of fact as to a bona fide defense to the action’ ” (Rose
v Levine, 52 AD3d 800, 801; see Ekelmann Group, LLC, 108 AD3d at
                                 -2-                             1361
                                                            CA 15-00458

1099), and defendant failed to meet that burden.




Entered:   February 5, 2016                        Frances E. Cafarell
                                                   Clerk of the Court